Citation Nr: 0934266	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected status-post fracture, right fibula.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for left ankle, left hip, and right knee disorders 
to include as secondary to service-connected status-post 
fracture, right fibula.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1959 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

The issue of entitlement to a compensable disability rating 
for service-connected status-post fracture, right fibula is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for left ankle, left 
hip, and right knee disorders in February and July 2000 
rating decisions and properly notified the Veteran, who did 
not initiate an appeal of either decision.

2.  The July 2000 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim for left 
ankle, left hip, and right knee disorders in April 2005.

3.  Evidence received since the July 2000 rating decision 
regarding the Veteran's claim for service connection for left 
ankle, left hip, and right knee disorders is cumulative of 
evidence previously of record and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decisions of February and July 2000 are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence having not been received, the 
claim of entitlement to service connection for left ankle, 
left hip, and right knee disorders is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issue decided herein, the Veteran claims 
that a left ankle, left hip, and right knee disorders are 
related to his service in the United States Marine Corps from 
September 1959 to June 1963.  Specifically, the Veteran 
contends left ankle, left hip, and right knee disorders are 
secondary to his service-connected  status-post fracture, 
right fibula.

Legal Criteria

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  


Analysis

The Veteran submitted his original claim for service 
connection for left ankle, left hip, and right knee disorders 
in August 1999.  The RO denied this initial claim in a 
February 2000 rating decision, finding that the claim was not 
well-grounded.  In a subsequent July 2000 rating decision the 
RO denied the claim, including on a secondary basis, once 
more finding that there was no evidence of current left 
ankle, left hip, and right knee disorders.  Although the RO 
provided notice of the denial, the Veteran did not initiate 
an appeal.  Therefore, the RO's decisions of February and 
July 2000 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.302, 20.1103.

The evidence of record at the time of the July 2000 rating 
decision included the Veteran's service treatment records 
which showed a fracture of the right fibula in September 1961 
but were negative for left, ankle, left hip, and right knee 
complaints or injuries.  Specifically, examination reports 
dated in August 1959, October 1961, May 1962, and May 1963 
showed normal lower extremities.  Also, in "Reports of 
Medical History" dated in August 1959, October 1961, May 
1962, and May 1963  the Veteran denied "'trick' or locked 
knee," "foot trouble," "bone, joint, or other deformity," 
and "arthritis or rheumatism."  Also of record were VA 
treatment records dated from August 1998 to December 1999 
which were negative for left ankle, left hip, or right knee 
disorders.           

In April 2005 the Veteran filed a claim to reopen his 
previously denied claim for service connection for left 
ankle, left hip, and right knee disorders and a claim for an 
increased rating for his service-connected right leg 
disorder.  In connection with this claim, the RO obtained VA 
outpatient treatment reports dated through April 2006 which 
primarily reflect treatment for other conditions and are 
negative for left ankle, left hip, and/or right knee 
disorders.  Specifically, an April 2005 report shows a normal 
X-ray of the left hip despite complaints of left hip pain.  
The Veteran was also afforded a VA examination in connection 
with his claim for an increased rating for his service-
connected right leg disorder in March 2006.  This examination 
report shows a normal left ankle, left hip, and right knee.        

Upon review of the record, the Board finds that evidence 
received since the July 2000 rating decision is cumulative of 
evidence previously of record and therefore not new and 
material.  The July 2000 rating decision denied service 
connection for left ankle, left hip, and right knee disorders 
as there was no evidence of current disorders of the left 
ankle, left hip, or right knee.  Since the July 2000 rating 
decision the Veteran has not submitted competent medical 
evidence of disorders of the left ankle, left hip, or right 
knee.  In fact all recent evidence submitted shows that there 
are no current left ankle, left hip, or right knee disorders.  
Such evidence is cumulative of evidence previously of record 
and therefore not new and material.  38 C.F.R. §3.156(a).  
Therefore, the Veteran's claim for service connection for 
left ankle, left hip, and right knee disorders is not 
reopened.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in September 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  Although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 19 
Vet. App. at 473.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence.  No VA medical opinion has 
been obtained examination in connection with the claim to 
reopen; however, the duty to provide a medical examination or 
obtain a medical opinion applies to claims to reopen only if 
new and material evidence is presented.  38 C.F.R. § 
3.159(c)(4).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.
  

ORDER

As new and material evidence has not been received, the claim 
for service connection for left ankle, left hip, and right 
knee disorders is not reopened; the appeal is denied.


REMAND

The Board notes that the Veteran was last examined for his 
service-connected right leg disorder in March 2006.  In his 
October 2007 VA Form 9 the Veteran indicated that his right 
leg disorder increased in severity seven months previously, 
or sometime in early 2007, and while the pain subsided the 
right foot is not back to normal.  Given the above, the Board 
finds that another VA examination for the Veteran's service-
connected status post fracture, right fibula is necessary.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature of his service-connected status 
post fracture, right fibula.  The claims 
folder must be made available to the 
examiner for review.  The examination 
should comply with AMIE protocols and all 
residuals should be reported in detail.  

2.  After the development requested above 
has been completed to the extent 
possible, readjudicate the appellant's 
claim.  If any benefit sought continues 
to be denied, issue a supplemental 
statement of the case (SSOC).  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


